Citation Nr: 0410614	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for residuals of an injury 
to the right leg.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a low back disorder.  

7.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
That rating decision included denial of entitlement to a permanent 
and total disability rating for non-service connected pension 
purposes, and the veteran perfected his appeal of the pension 
claim as well as the claims for service connection for 
musculoskeletal disabilities.  

In an October 1998 rating decision, the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.  The Board finds, therefore, that that 
issue not before it.  In addition, the Board notes that in a March 
1999 rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The veteran 
submitted a notice of disagreement with that decision, and the RO 
provided him a statement of the case regarding that issue in May 
2000.  The veteran did not submit a substantive appeal following 
the issuance of the statement of the case.  Rather, in a June 2000 
statement he withdrew his appeal of that issue, and it is not 
before the Board.  

In a rating decision dated in October 2001 the RO denied 
entitlement to service connection for major depressive disorder.  
The record now includes the veteran's notice of disagreement with 
that decision, which was received at the RO in March 2002.  The 
Board will address that issue below.  

In his notice of disagreement received in March 2002, the veteran 
reiterated his claim for service connection for chronic pain 
syndrome, which he contends is the result of injuries received in 
a motor vehicle accident in service.  He also argues that his 
major depression is secondary to his chronic pain.  There is no 
indication that the RO has addressed the claim of entitlement to 
service connection for chronic pain syndrome, and the Board again 
refers it to the RO for appropriate action.  

In a decision dated in April 2002, the Board denied entitlement to 
service connection for a bilateral foot disorder, a bilateral 
ankle disorder, residuals of an injury to the right leg, a left 
leg disorder, a neck disorder and a low back disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in September 2003, the 
Court vacated the April 2002 Board decision and granted a Joint 
Motion for Remand (Joint Motion) filed with the Court by the 
parties.  In March 2004, the Board received additional argument 
from the veteran's representative.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further action 
is required on your part.  

REMAND

The veteran is seeking service connection for a bilateral foot 
disorder, a bilateral ankle disorder, residuals of an injury to 
the right leg, a left leg disorder, a neck disorder and a low back 
disorder, all of which he attributes to a motor vehicle accident 
in service.  In this regard, he has submitted a notarized 
statement from a fellow serviceman who reports that in the summer 
or fall of 1968 he was driving a 3/4-ton truck when it slid on 
fresh oil, hit the curb sideways and overturned.  He states that 
the veteran and another soldier were in the back of the truck at 
the time and the truck also had generators in the back.  

The record includes evidence that the veteran was involved in a 
pre-service automobile accident in 1965 in which he received a 
back injury that resulted in hospitalization and some months of 
chiropractic treatment.  At the veteran's service pre-induction 
examination in July 1966, his upper extremities, feet, lower 
extremities and spine were all evaluated as normal.  The service 
medical records do include an entry dated in July 1968 indicating 
that the veteran incurred a traumatic injury to the right leg as 
the result of a motor vehicle accident and show that the veteran's 
right ankle was swollen and painful; the records show follow-up in 
August 1968 with reference to injury to the right foot in July 
1968.  The service medical records do not mention other injuries 
related to that incident.  Elsewhere in the service medical 
records it is shown that the veteran was seen for left shoulder 
complaints in February 1967, low back complaints in May 1967 and 
right foot complaints in May 1968.  In his report of medical 
history at his separation examination in November 1968, the 
veteran checked boxes indicating he experienced problems with his 
legs, shoulder, back and foot.  

In addition to the foregoing, the record shows that the veteran 
was in an automobile accident in 1996 and that after service he 
worked for the railroad as a train conductor for about twenty 
years until back and leg pain made him quit.  Further, the record 
indicates that the veteran is receiving Social Security disability 
benefits.  As medical records related to that award could be 
relevant to the veteran's service connection claims, action should 
be take to obtain them.  

In order to fully assist the veteran in the development of his 
claims it is necessary to remand the case to obtain a new medical 
examination regarding the existence and etiology of his several 
claimed musculoskeletal problems.  The examiner must be advised to 
take into account the relevant evidence of record and determine 
what, if any, musculoskeletal conditions currently exist and also 
determine whether any such existing conditions are related to in-
service injuries or treatment.  

On readjudication of the claim, the RO must also consider the 
presumption of soundness relative to the veteran's claim for 
service connection for his low back disability.  In this regard, 
under the provisions of 38 U.S.C. § 1111, every veteran shall be 
taken to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

When the RO last considered the merits of the veteran's service 
connection claim in its October 2001 supplemental statement of the 
case, 38 C.F.R. § 3.304(b) stated that the presumption of sound 
condition could be rebutted solely by clear and unmistakable 
evidence that that a disease or injury existed prior to service.  
In July 2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the requirements 
for rebutting the presumption of sound condition under 38 U.S.C. § 
1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-03.  The General Counsel 
held that to rebut the presumption of sound condition under 38 
U.S.C. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The General 
Counsel pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the condition in 
question was not noted at entry into service.  The General Counsel 
held that a veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty to 
show by clear and unmistakable evidence that the disease was not 
aggravated by service attaches.  The General Counsel held that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  Id.  On 
its readjudication of the low back disability claim, the RO must 
make its decision with consideration of the General Counsel 
precedent opinion.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).  

Finally, the Board notes, as stated in the Introduction, that in a 
rating decision dated in October 2001 the RO denied entitlement to 
service connection for major depressive disorder.  The record now 
includes the veteran's notice of disagreement with that decision, 
which was received at the RO in March 2002.  Since a notice of 
disagreement has been filed, the RO must prepare a statement of 
the case that addresses the issue of entitlement to service 
connection for major depressive disorder.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  See also 38 C.F.R. § 19.29 
(2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The RO must review the claims file and ensure that all notice 
and development action required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003) and applicable judicial 
precedent are fully complied with and satisfied.  This should 
include, but not be limited to, an explicit request to the veteran 
that he provide any evidence in his possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1) (2003).  

2.  In any event, the RO should request that the veteran identify 
all health care providers, VA and non-VA, from which he has 
received treatment or evaluation of any of his claimed 
disabilities at any time since service.  With authorization from 
the veteran, the RO should attempt to obtain and associate with 
the claims file copies of medical records identified by the 
veteran that have not been secured previously.  

3.  The RO should obtain from the Social Security Administration 
the records pertinent to the veteran's award of Social Security 
disability benefits as well as the medical records relied upon 
concerning his claim for those benefits.  

4.  The RO should arrange for a VA examination of the veteran to 
determine the nature and etiology of any musculoskeletal 
disabilities affecting the veteran's low back, neck, feet, ankles 
or legs.  All indicated studies should be performed.  The 
physician should be requested to review pertinent documents in the 
claims file, to include evidence pertaining to the veteran's pre-
service automobile accident in 1965, his service medical records, 
his report of a truck accident in service and his post-service 
automobile accident in 1996.  Having reviewed the record and with 
consideration of examination results, the physician should provide 
a diagnosis for all current disabilities affecting the low back, 
neck, feet, ankles and legs.  For each disability identified, the 
physician should provide an opinion, with complete rationale, as 
to whether it is at least as likely as not that the disability is 
due to the veteran's service or any incident of service, including 
a truck accident in July 1968.  With respect to any current low 
back disability, the physician should provide an opinion, again 
with complete rationale, as to whether any low back disability 
existed prior to service and, if so, whether the disability 
permanently worsened in degree during, or as a result, of service.  
This opinion must explicitly consider the May 1967 entry in the 
veteran's service medical records concerning the low back.  The 
claims file must be provided to the physician, and that it was 
available for review and pertinent documents therein reviewed 
should be noted in the examination report.  

5.  Thereafter, the RO should review the record and assure that 
all required development has been completed to the extent 
possible.  Then, the RO should readjudicate entitlement to service 
connection for disability of the right foot, disability of the 
left foot, disability of the right ankle, disability of the left 
ankle, disability of the right leg, disability of the left leg, 
disability of the neck and disability of the low back.  In 
readjudication of the claim of entitlement to service connection 
for low back disability, the RO should consider the presumption of 
sound condition at service entrance and make explicit findings as 
to whether there is clear and unmistakable evidence that low back 
disability existed prior to service and whether there is clear and 
unmistakable evidence that the disability was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  If 
the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case that addresses all evidence not previously considered by the 
RO and informs the veteran of laws and regulations pertinent to 
his claims.  The veteran and his attorney should be provided an 
appropriate opportunity to respond.  

6.  In addition to the foregoing, the RO should issue a statement 
of the case on the issue of entitlement to service connection for 
major depressive disorder.  The veteran and his attorney should be 
provided the opportunity to submit a substantive appeal.  


Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




